EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bao Tran on 1/11/22.

The application has been amended as follows: 

Claims:
1. A system, comprising: 
	a urine receptacle adapted to be worn as underwear on a genital region to remove urine from a person, the recepta[[b]]cle including one or more drain channels and a thermal barrier, the one or more drain channels coupled to one side of [[a]]the thermal barrier to protect the person during a trip; 
	a sealed chamber coupled to the oppositegas from the urine 
	a fuel cell stack configured to receive[[ing]] the generated hydrogen gas from the sealed chamber; 
	an energy storage device[[unit]] to store energy from the fuel cell stack; 
a biosensor powered from the energy storage device; and 
a pump coupled to the urine receptacle and the sealed chamber to remove the fluid away from a skin of the person and dispose the urine

In Claim 4, “the fluid” will become “the urine”.
In Claim 6, “further comprising an energy storage device,” will become “wherein the energy storage device includes”.
In Claim 7, “further comprising a biosensor to” will become “wherein the biosensor is configured to”.
In Claim 8, “further comprising a biosensor positioned near a crotch” will become “wherein the biosensor is positioned in the receptacle”, and “an activity level.” will become “an activity level from a crotch area.”
In Claim 10, “further comprising a biosensor to” will become “wherein the biosensor is configured to”.
In Claim 12, “contacting” will become “in contact with”, and “, further comprising causing” will become “so as to cause”
In Claim 23, “coupled to a skin” will become “configured to be coupled to the skin”
Claim 24 will be cancelled

Abstract:
In the abstract, “A method” will become “A system and method”, and all semi-colons will become commas.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole. The closest prior art is US 2019/0341637 by Fine, yet it does not teach the combination of the underwear urine receptacle including the thermal barrier and drain channel as claimed, with a biosensor powered by a hydrogen fuel cell driven by urine, in addition to the other limitations and as presented in Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792